DETAILED ACTION
This Office Action is in response to communication received on 2/15/2022.
Claims 1-19 are pending. Claims 1, 18 and 19 are independent claims. Claims 1, 18 and 19 have been amended.
This action is Final

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant remarks that Privault does not disclose the newly added limitations of the amended claims. The Examiner disagrees. Applicant is directed to the updated rejection of the claims necessitated by the amendment.

CLAIM INTERPRETATION

Claims 1-18 are no longer interpreted as invoking 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claim 19 under 35 USC 101 has been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Privault US 20100312725 A1.

Regarding claim 1, Privault teaches:
1. An information processing apparatus which processes learning data used in learning of a dictionary for performing predetermined recognition (0045: computing devices), the information processing apparatus comprising: an obtaining unit configured to obtain information of a plurality of labels (different annotations Fig. 2) applied to the learning data (classifier data Fig. 2) by a plurality of users ([0060: a plurality of reviewers are discussed), information regarding confidence that the plurality of user have in each applied label itself (cross validate labels, Fig. 2), and information regarding reliability of a user who applies the relevant label (Fig. 2, rate each user by cross validation; 0081: quality assessment of the respective reviewer), 

wherein the information of the label is information regarding a result to be recognized in a case where the predetermined recognition is performed on the learning data (labels confirmed with cross checking machine learning labels with human assisted); and 

a determination unit configured to determine a label to the learning data from among the plurality of labels based on the reliability of the label itself and the confidence in the user who applies the relevant label (Fig. 2 S124 , [0069-81: “model M1 of set S1 of documents issued from reviewer R1’s tagging, is applied to categorize set S2 of documents issued from user R2 tagging. Documents from which the tagging of S2 is inconsistent with the tagging predicted by M1 are filtered out…documents that are frequently inconsistently labeled among different reviewers are flagged…review coordinator may assign documents…to the reviewers…reviewers are each assigned a pile of untagged documents to be labeled…the reviewers review their respective subsets and their annotations are received…a separate classifier can be derived by training the classifier model on the summary versions of the labeled documents…a classifier model…is learned from each reviewer/subset reviewed…Mi built for a respective user from the set of documents labeled by this user ca be used for result tracking…the overall quality of the reviewing process is assessed…may include using each model Mi to self-assess the respective reviewer”).

Regarding claim 2, Privault teaches:
2. The information processing apparatus according to claim 1, further comprising an evaluation unit configured to derive an evaluation value for each of the plurality of labels applied to the learning data, wherein the determination unit determines a label to the learning data based on the evaluation value ([0060] assigns labels) .  

Regarding claim 3, Privault teaches:
3. The information processing apparatus according to - 56 -10176816US01 claim 1, wherein the determination unit determines a label to the learning data further based on a likelihood of a result that a classifier for identifying a label of learning data applies to the learning data ([0007] determines that a label is correctly applied).  

Regarding claim 4, Privault teaches:
4. The information processing apparatus according to claim 1, further comprising a display control unit configured to display the plurality of labels applied to the learning data on a display apparatus ([0009] reviewers presented a monotonous amount of labels).  
Regarding claim 5, Privault teaches:
5. The information processing apparatus according to claim 4, further comprising a label comparison unit configured to compare a first label and a second label in the plurality of labels applied to the learning data, wherein the display control unit displays a result compared by the label comparison unit on the display apparatus ([0084] reviewed conflicting labels by a coordinator).  

Regarding claim 6, Privault teaches:
6. The information processing apparatus according to claim 5, wherein the label comparison unit calculates a similarity degree or a coincidence degree between the plurality of labels, and the display control unit displays a derived similarity degree or a derived coincidence degree (S118 idenitify inconsistently labeled).  


Regarding claim 7, Privault teaches:
7. The information processing apparatus according to - 57 -10176816US01 claim 4, wherein the display control unit has a function of displaying the label by filtering or sorting based on the reliability of the label itself (Fig. 2 identify inconsistently labels).  

Regarding claim 8, Privault teaches:
8. The information processing apparatus according to claim 4, wherein the display control unit has a function of displaying the label by filtering or sorting based on the reliability of the user who applies the label (Fig. 2 identify inconsistently labels). 

Regarding claim 9, Privault teaches:
9. The information processing apparatus according to claim 4, wherein the display control unit displays another labeled learning data piece related to learning data which a user labels on the display apparatus ([0084] reviewed conflicting labels by a coordinator).  

Regarding claim 10, Privault teaches:
10. The information processing apparatus according to claim 1, further comprising a certainty degree derivation unit configured to calculate a certainty degree representing a likelihood of the determined label based on the reliability of the label itself ([0084, 0106], Fig. 2, S118 labels that inconsistently labeled based on a threshold are flagged). 
 	

Regarding claim 11, Privault teaches:
11. The information processing apparatus according to claim 10, further comprising a learning unit configured to learn a prediction model based on the determined label; and a recognition unit configured to perform recognition using the prediction model.  

Regarding claim 12, Privault teaches:
12. The information processing apparatus according to - 58 -10176816US01 claim 11, wherein the certainty degree derivation unit derives a certainty degree based on a result recognized by the recognition unit ([0084] reviewed conflicting labels by a coordinator).  

Regarding claim 13, Privault teaches 
13. The information processing apparatus according to claim 10, further comprising a data extraction unit configured to extract a data group regarding which a request for labeling is made from among a learning data group based on the certainty degree ([0084] reviewed conflicting labels by a coordinator).  

 Regarding claim 14, Privault teaches:
14. The information processing apparatus according to claim 13, wherein the data extraction unit extracts data of which a certainty degree is low ([0084] reviewed conflicting labels provided to a coordinator).  


Regarding claim 15, Privault teaches:
15. The information processing apparatus according to claim 14, wherein the data extraction unit extracts the data group so that the data group includes a predetermined number or more pieces of learning data which are already labeled ([0097] threshold number).  

Regarding claim 16, Privault teaches:
16. The information processing apparatus according to claim 1, further comprising a label evaluation unit configured to evaluate labeling applied to the learning data based on a calculated result of a similarity degree between the label applied to the learning data and the label determined by the determination unit.  
Regarding claim 17, Privault teaches:
17. The information processing apparatus according to - 59 -10176816US01 claim 16, wherein a label evaluation unit derives reliability of a person or an algorithm which performs labeling based on the label evaluated by the label evaluation unit ([0084, 0106], Fig. 2, S118 labels that inconsistently labeled based on a threshold are flagged). 

Regarding claim 18, the claim recites a method for completing the steps recited in claim 1 and is therefore rejected using the same rationale used above in the rejection of claim 1.

Regarding claim 19, the claim recites a non-transitory storage medium storing a program for causing a computer to execute each step recited in claim 1. Privault discloses computer readable memories and computer readable medium (0055-56), therefore claim 19 is rejected using the same rationale used above in the rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177